DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 19, the claim discloses a controller, wherein when the first support frame and the second support frame are folded, the controller is configured to: control the first sensor component to couple to the second display system; and control the second sensor component to couple to the second display system. It is unclear how the controller is configured to: control the first sensor component to couple to the second display system. Therefore, claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 14-18, 20-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng US 20200021675 in view of Yugui et al (Applicant’s admitted prior art) CN 105516410.
As to claim 14, Cheng teaches a mobile terminal comprising: a foldable support frame comprising: a bending structure comprising: a first side; and a second side (see fig. 5, 30, 22, 24, paragraph 0035; the casing 20 includes a first shell 22, a second shell 24, and a rotating device 30 disposed between the first shell 22 and the second shell 24. The second shell 24 is rotatable relative to the first shell 22 via the rotating device 30 to switch the electronic apparatus 100 between an unfolded state in which the first shell 22 and the second shell 24 overlap with each other and a folded state in which the first shell 22 is unfolded relative to the second shell 24); a first support frame coupled to the bending structure and arranged on the first side, wherein the first support frame comprises: a third side; and a fourth side (see fig. 5, 22a, 22b, paragraph 0036; As illustrated in FIG. 5 and FIG. 6, the first shell 22 includes a first surface 22a and a second surface 22b opposite the first surface 22a. The second shell 24 includes a first surface 24a and a second surface opposite the first surface 24a. The first portion 122 of the first display{YB:00843449.DOCX } -7-screen 12 is disposed at the first surface 22a of the first shell 22 and the second display screen 14 are disposed at the second surface 22b the first shell 22. The second portion 124 of the first display screen 12 is disposed at the second surface 22b of the second shell 24); a second support frame coupled to the bending structure and arranged on the second side, wherein the second support frame comprises: a fifth side; and a sixth side; a first display system disposed on the third side and the fifth side, wherein the first display system is a foldable flexible display system (see fig. 5, 24a, 24b, paragraphs 0036, 0037; the second shell 24. The second surface 22b of the first shell 22 and the second surface 24b of the second shell 24 form the outer side of the casing 20 located outside the first shell 22 and the second shell 24; The rotating device 30 may be a transmission module including one or more transmission components, such as a rotating shaft and a gear. In other embodiments, the rotating device 30 may also be made of a flexible and bendable material that is bendable); a second display system disposed on the fourth side or the sixth side and away from the first display system (see fig. 5, 14, paragraph 0036; the second display screen 14 are disposed at the second surface 22b the first shell 22); and a sensor on the side of supporting frames (see fig. 4, 40; fig. 5, 42, 44, paragraph 0039; The sensor 40 is a distance sensor and includes a transmitting module 42 and a receiving module 44. The transmitting module 42 is disposed at the first shell 22, and the receiving module 44 is disposed at the second shell 24). Cheng fails to teach a side frame fixedly coupled to the first support frame or the second support frame; wherein the side frame is exposed outside an overlapping area of the first support frame and the second support frame when the first support frame and the second support 4Atty. Docket No. 4747-88000 (85744760US03) frame are folded using the bending structure, and wherein a first thickness of the side frame is greater than a second thickness of the first support frame. Yugui  teaches a side frame fixedly coupled to the first support frame or the second support frame (see fig. 5, 110, Protuberance 110 is positioned on the first inner surface 11a, and protuberance 110 has one relatively away from the raised face 11a of the first outer surface 11b.Camera module 30 is arranged on protuberance 116, and is positioned at the space that raised face 110a and the first outer surface 11b formed); wherein the side frame is exposed outside an overlapping area of the first support frame and the second support frame when the first support frame and the second support 4Atty. Docket No. 4747-88000 (85744760US03) frame are folded using the bending structure, and wherein a first thickness of the side frame is greater than a second thickness of the first support frame (see fig. 5, 110, 14, wherein the thickness of 110 is greater than the thickness of main body 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Yugui into the system of Cheng in order to reduce the size of the mobile device.
As to claim 15, the combination of Cheng and Yugui fails to teach wherein the first thickness is less than a third thickness of a folded first support frame and second support frame in a direction in which the first display system points to the second display system. However, it is obvious to one skill in the art to apply these teaching in to the system of Cheng and Yugui in order to vary the thickness in order to reduce the size of the device.
As to claim 16, the combination of Cheng and Yugui teaches wherein the side frame comprises a hollow structure, and wherein the sensor component is disposed in the hollow structure (see Cheng fig. 4, 40; fig. 5, 42, 44, paragraph 0039; The sensor 40 is a distance sensor and includes a transmitting module 42 and a receiving module 44. The transmitting module 42 is disposed at the first shell 22, and the receiving module 44 is disposed at the second shell 24).
As to claim 17, the combination of Cheng and Yugui teaches wherein the hollow structure comprises an elongated hollow structure, and wherein a first length direction of the hollow structure extends along a second length direction of the side frame (see Cheng fig. 4, 40; fig. 5, 42, 44, paragraph 0039; The sensor 40 is a distance sensor and includes a transmitting module 42 and a receiving module 44. The transmitting module 42 is disposed at the first shell 22, and the receiving module 44 is disposed at the second shell 24).
As to claim 18, the combination of Cheng and Yugui teaches wherein the sensor component comprises: a first sensor component located on the third side; and a second sensor component located on the fourth side or the sixth side (see Cheng fig. 4, 40; fig. 5, 42, 44, paragraph 0039; The sensor 40 is a distance sensor and includes a transmitting module 42 and a receiving module 44. The transmitting module 42 is disposed at the first shell 22, and the receiving module 44 is disposed at the second shell 24).
As to claim 20, the combination of Cheng and Yugui teaches wherein the sensor component comprises a first sensor component located on the third side (see Cheng fig. 4, 40; fig. 5, 42, 44, paragraph 0039; The sensor 40 is a distance sensor and includes a transmitting module 42 and a receiving module 44. The transmitting module 42 is disposed at the first shell 22, and the receiving module 44 is disposed at the second shell 24).
As to claim 21, the combination of Cheng and Yugui teaches a controller configured to control the first sensor component to couple to the second display system when the first support frame and the second support frame are folded (see Cheng fig. 8, 70, 40, paragraph 0033; the electronic apparatus 100 further includes a processor 70. The processor 70 is electrically coupled to the sensor 40, the first display screen 12, the second display screen 14, and the first reminding device 50. The first reminding device 50 may be a vibrating device configured to remind a user that the electronic apparatus 100 has been rotated in place by vibrating. The processor 70 may be electronic components such as a chip integrated on a main board of the electronic apparatus).
As to claim 22, the combination of Cheng and Yugui teaches a controller wherein the sensor component comprises a second sensor component located on the fourth side or the sixth side (see Cheng fig. 4, 40; fig. 5, 42, 44, paragraph 0039; The sensor 40 is a distance sensor and includes a transmitting module 42 and a receiving module 44. The transmitting module 42 is disposed at the first shell 22, and the receiving module 44 is disposed at the second shell 24; The processor 70 is configured to calculate the actual angle defined between the first shell 22 and the second shell 24 according to a time from transmitting the infrared rays or ultrasonic waves by the transmitting module 42 to receiving the infrared rays or ultrasonic waves by the receiving module 44 by the time-of-flight method.).
As to claim 23, the combination of Cheng and Yugui teaches a controller configured to control the second sensor component to couple to the second display system when the first support frame and the second support frame are folded (see Cheng fig. 4, 40; fig. 5, 42, 44, paragraph 0039; The sensor 40 is a distance sensor and includes a transmitting module 42 and a receiving module 44. The transmitting module 42 is disposed at the first shell 22, and the receiving module 44 is disposed at the second shell 24; The processor 70 is configured to calculate the actual angle defined between the first shell 22 and the second shell 24 according to a time from transmitting the infrared rays or ultrasonic waves by the transmitting module 42 to receiving the infrared rays or ultrasonic waves by the receiving module 44 by the time-of-flight method.).
As to claim 24, the combination of Cheng and Yugui teaches auxiliary components disposed on the side frame (see fig. 5, 50, paragraph 0041; The number of the first reminding device 50 may be one or multiple. When the number of the first reminding devices 50 is one, the first reminding device 50 is disposed at the first shell 22 or the second shell 24. When the number of the first reminding devices 50 is multiple, all the first reminding devices 50 may be disposed at the first shell 22 or the second shell 24, or some first reminding devices 50 may be disposed at the first shell 22 and some first reminding devices 50 may be disposed at the second shell 24).
As to claim 25, the combination of Cheng and Yugui teaches wherein the auxiliary components comprise: a first auxiliary component located on the third side and the fifth side; and a second auxiliary component located on the fourth side or the sixth side (see fig. 5, 50, paragraph 0041; The number of the first reminding device 50 may be one or multiple. When the number of the first reminding devices 50 is one, the first reminding device 50 is disposed at the first shell 22 or the second shell 24. When the number of the first reminding devices 50 is multiple, all the first reminding devices 50 may be disposed at the first shell 22 or the second shell 24, or some first reminding devices 50 may be disposed at the first shell 22 and some first reminding devices 50 may be disposed at the second shell 24).
As to claims 26, 27, the combination of Cheng and Yugui  teaches wherein the side frame is integrated with the first support frame; wherein the side frame is integrated with the second support frame (see fig. 5, 110, Protuberance 110 is positioned on the first inner surface 11a, and protuberance 110 has one relatively away from the raised face 11a of the first outer surface 11b.Camera module 30 is arranged on protuberance 116, and is positioned at the space that raised face 110a and the first outer surface 11b formed).
As to claim 28, the combination of Cheng and Yugui teaches a speaker disposed on the side frame (see Cheng paragraph 0057; the second reminding device 60 may be a speaker of the electronic apparatus 200, that is, the speaker has a function of an alarm at the same time. In one embodiment, when the actual angle is equal to the first angle or the second angle, the second reminding device 60 may output a sound in the same manner).
As to claim 29, the combination of Cheng and Yugui teaches a battery component, wherein the battery component comprises: a first battery disposed in the first support frame; in the second support frame (see paragraph 0035; The first shell 22 and the second shell 24 are configured to receive electronic components therein, such as a circuit board, a battery, and the like). The combination of Cheng and Yugui fails to teach a second battery. However, It is obvious to one skilled in the art to apply the teaching of the second batter into the system of Cheng and Yugui in order to prolong the device power. 
As to claims 30, 31, the combination of Cheng and Yugui teaches wherein the first support frame is a rectangular frame and comprising: a first long side coupled to the side frame; and a second long side coupled to the bending structure (see Cheng fig. 6, 24, 30; paragraph 0037); wherein the first support frame is a rectangular frame and comprising: a long side coupled to the bending structure; and a short side coupled to the side frame (see Cheng fig. 6, 24, 30; paragraph 0037; Yugui  fig. 5, 110, Protuberance 110 is positioned on the first inner surface 11a, and protuberance 110 has one relatively away from the raised face 11a of the first outer surface 11b.Camera module 30 is arranged on protuberance 116, and is positioned at the space that raised face 110a and the first outer surface 11b formed).
As to claim 32, Cheng teaches a mobile terminal comprising: a foldable support frame comprising: a bending structure comprising: a first side; and a second side (see fig. 5, 30, 22, 24, paragraph 0035; the casing 20 includes a first shell 22, a second shell 24, and a rotating device 30 disposed between the first shell 22 and the second shell 24. The second shell 24 is rotatable relative to the first shell 22 via the rotating device 30 to switch the electronic apparatus 100 between an unfolded state in which the first shell 22 and the second shell 24 overlap with each other and a folded state in which the first shell 22 is unfolded relative to the second shell 24); a first support frame coupled to the bending structure and arranged on the first side, wherein the first support frame comprises: a third side; and a fourth side (see fig. 5, 22a, 22b, paragraph 0036; As illustrated in FIG. 5 and FIG. 6, the first shell 22 includes a first surface 22a and a second surface 22b opposite the first surface 22a. The second shell 24 includes a first surface 24a and a second surface opposite the first surface 24a. The first portion 122 of the first display{YB:00843449.DOCX } -7-screen 12 is disposed at the first surface 22a of the first shell 22 and the second display screen 14 are disposed at the second surface 22b the first shell 22. The second portion 124 of the first display screen 12 is disposed at the second surface 22b of the second shell 24); a second support frame coupled to the bending structure and arranged on the second side, wherein the second support frame comprises: a fifth side; and a sixth side; a first display system disposed on the third side and the fifth side, wherein the first display system is a foldable flexible display system (see fig. 5, 24a, 24b, paragraphs 0036, 0037; the second shell 24. The second surface 22b of the first shell 22 and the second surface 24b of the second shell 24 form the outer side of the casing 20 located outside the first shell 22 and the second shell 24; The rotating device 30 may be a transmission module including one or more transmission components, such as a rotating shaft and a gear. In other embodiments, the rotating device 30 may also be made of a flexible and bendable material that is bendable); a second display system disposed on the fourth side and away from the first display system (see fig. 5, 14, paragraph 0036; the second display screen 14 are disposed at the second surface 22b the first shell 22); and a sensor on the side of supporting frames (see fig. 4, 40; fig. 5, 42, 44, paragraph 0039; The sensor 40 is a distance sensor and includes a transmitting module 42 and a receiving module 44. The transmitting module 42 is disposed at the first shell 22, and the receiving module 44 is disposed at the second shell 24). Cheng fails to teach a side frame fixedly coupled to the first support frame or the second support frame; wherein the side frame is exposed outside an overlapping area of the first support frame and the second support frame when the first support frame and the second support 4Atty. Docket No. 4747-88000 (85744760US03) frame are folded using the bending structure, and wherein a first thickness of the side frame is greater than a second thickness of the first support frame. Yugui teaches a side frame fixedly coupled to the first support frame or the second support frame (see fig. 5, 110, Protuberance 110 is positioned on the first inner surface 11a, and protuberance 110 has one relatively away from the raised face 11a of the first outer surface 11b.Camera module 30 is arranged on protuberance 116, and is positioned at the space that raised face 110a and the first outer surface 11b formed); wherein the side frame is exposed outside an overlapping area of the first support frame and the second support frame when the first support frame and the second support 4Atty. Docket No. 4747-88000 (85744760US03) frame are folded using the bending structure, and wherein a first thickness of the side frame is greater than a second thickness of the first support frame (see fig. 5, 110, 14, wherein the thickness of 110 is greater than the thickness of main body 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Yugui into the system of Cheng in order to reduce the size of the mobile device.
As to claim 33, Cheng teaches a mobile terminal comprising: a foldable support frame comprising: a bending structure comprising: a first side; and a second side (see fig. 5, 30, 22, 24, paragraph 0035; the casing 20 includes a first shell 22, a second shell 24, and a rotating device 30 disposed between the first shell 22 and the second shell 24. The second shell 24 is rotatable relative to the first shell 22 via the rotating device 30 to switch the electronic apparatus 100 between an unfolded state in which the first shell 22 and the second shell 24 overlap with each other and a folded state in which the first shell 22 is unfolded relative to the second shell 24); a first support frame coupled to the bending structure and arranged on the first side, wherein the first support frame comprises: a third side; and a fourth side (see fig. 5, 22a, 22b, paragraph 0036; As illustrated in FIG. 5 and FIG. 6, the first shell 22 includes a first surface 22a and a second surface 22b opposite the first surface 22a. The second shell 24 includes a first surface 24a and a second surface opposite the first surface 24a. The first portion 122 of the first display{YB:00843449.DOCX } -7-screen 12 is disposed at the first surface 22a of the first shell 22 and the second display screen 14 are disposed at the second surface 22b the first shell 22. The second portion 124 of the first display screen 12 is disposed at the second surface 22b of the second shell 24); a second support frame coupled to the bending structure and arranged on the second side, wherein the second support frame comprises: a fifth side; and a sixth side; a first display system disposed on the third side and the fifth side, wherein the first display system is a foldable flexible display system (see fig. 5, 24a, 24b, paragraphs 0036, 0037; the second shell 24. The second surface 22b of the first shell 22 and the second surface 24b of the second shell 24 form the outer side of the casing 20 located outside the first shell 22 and the second shell 24; The rotating device 30 may be a transmission module including one or more transmission components, such as a rotating shaft and a gear. In other embodiments, the rotating device 30 may also be made of a flexible and bendable material that is bendable); a second display system disposed on the sixth side and away from the first display system (see fig. 5, 14, paragraph 0036; the second display screen 14 are disposed at the second surface 22b the first shell 22); and a sensor on the side of supporting frames (see fig. 4, 40; fig. 5, 42, 44, paragraph 0039; The sensor 40 is a distance sensor and includes a transmitting module 42 and a receiving module 44. The transmitting module 42 is disposed at the first shell 22, and the receiving module 44 is disposed at the second shell 24). Cheng fails to teach a side frame fixedly coupled to the first support frame or the second support frame; wherein the side frame is exposed outside an overlapping area of the first support frame and the second support frame when the first support frame and the second support 4Atty. Docket No. 4747-88000 (85744760US03) frame are folded using the bending structure, and wherein a first thickness of the side frame is greater than a second thickness of the first support frame. Yugui teaches a side frame fixedly coupled to the first support frame or the second support frame (see fig. 5, 110, Protuberance 110 is positioned on the first inner surface 11a, and protuberance 110 has one relatively away from the raised face 11a of the first outer surface 11b.Camera module 30 is arranged on protuberance 116, and is positioned at the space that raised face 110a and the first outer surface 11b formed); wherein the side frame is exposed outside an overlapping area of the first support frame and the second support frame when the first support frame and the second support 4Atty. Docket No. 4747-88000 (85744760US03) frame are folded using the bending structure, and wherein a first thickness of the side frame is greater than a second thickness of the first support frame (see fig. 5, 110, 14, wherein the thickness of 110 is greater than the thickness of main body 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Yugui into the system of Cheng in order to reduce the size of the mobile device.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T LE/Primary Examiner, Art Unit 2649